FAGG, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the district court’s dismissal of plaintiffs’ damage claims against the law enforcement officers was proper.
I take issue with the court’s conclusion that the law enforcement officers were not acting in obedience with the orders issued by the state judge. In the September 11, 1981 order the judge issued the following command:
IT IS THEREFORE ORDERED, ADJUDGED AND CONSIDERED * * * that the Sheriff * * * shall forthwith secure the building by the placing of locks on each of the entrances to the church; the building to be open on Saturday, Sunday and Wednesday evenings for the singular purpose of religious services.
On October 14, 1982, the state judge reinstated his prior order and gave the following command to the Sheriff:
IT IS ORDERED, ADJUDGED AND CONSIDERED * * * that the Order of this Court entered September 11, 1982 shall be reinstated, * * * the first enforcement thereof to be exercised on Monday, October 18, 1982 * * *.
When these commands are read in a straightforward fashion, the officers were faced with an unpopular but clearly stated assignment. They were charged by a state judge with the responsibility to close and lock a church building on October 18, 1982, and to reopen it during specified periods.
When the state judge finally reached the point in his orders of directing the sheriff to take action, he did so with explicit, clearly stated commands. In arriving at its determination that the officers’ actions were at variance with the orders, the court has failed to give the judge’s clearly stated commands their proper weight. Instead, the court has directed its focus upon a pre-order recital that suggested generally that the church was to be open at such times as church services were being held. The state judge, however, translated this general statement into a very specific judicial command to the sheriff: that the building be locked at all times except Saturday, Sunday, and Wednesday evenings. The specific command did not leave the sheriff with discretion to permit religious services at any other times. The directions that were actually given to the sheriff clearly refute the court’s statement that “[w]e do not believe that by directing that the church building be open for religious services on Saturday, Sunday, and Wednesday evening, the state court intended that the building be padlocked at other times.” Ante at 275. Simply stated, the court is not in a position to rely upon a generalized pre-order recital for the purpose of construing the orders to the officers’ detriment.
It is easy in hindsight to suggest that the officers would have been well advised to wait until the prayer vigil was over until locking the building. Nevertheless, the officers had to execute orders they did not draft and they had to carry out commands which they did not issue. It is too much to expect, as the court apparently does, that the officers employ legal canons of construction to interpret the orders issued by a state court judge. From the officers’ standpoint, the judge’s underlying intent and purpose were not their concern; nor was it of any consequence to the officers that judicial scholarship might be required subsequently to harmonize a generalized recital that otherwise “would be superfluous” or that the order would be construed to avoid an unconstitutional result. Ante at 275. Instead, the officers looked to the specific judicial command to “forthwith secure the building” and carried it out to the best of their ability. I am convinced that in *278locking the church building on October 18, 1982, the officers were acting in accordance with the specific judicial commands of the state court.
Thus, I would reach the question of what type of immunity from damages liability is to be accorded law enforcement officers that are acting pursuant to court orders. Judges acting within the scope of their authority have been accorded absolute immunity from suits. Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978). Absolute immunity has also been extended to prosecutors for their decision to prosecute and their handling of the prosecution on the theory that these activities are intimately associated with the judicial function. Imbler v. Pachtman, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976). The same protection has been extended to probation officers when preparing and submitting presentence reports because the officer is performing a judicially related function. Spaulding v. Nielsen, 599 F.2d 728 (5th Cir.1979); Burkes v. Callion, 433 F.2d 318 (9th Cir.1970), cert. denied, 403 U.S. 908, 91 S.Ct. 2217, 29 L.Ed.2d 685 (1971). For the same reasons that absolute immunity has been extended to prosecutors and probation officers participating in the presentence report process, I believe that law enforcement officers are entitled to absolute immunity when they are carrying out the orders of a court. See Tymiak v. Omodt, 676 F.2d 306, 308 (8th Cir.1982); Hevelone v. Thomas, 423 F.Supp. 7, 9 (D.Neb.), aff'd, 546 F.2d 797 (8th Cir.1976).
Courts not only expect but are entitled to insist upon an immediate, unquestioning enforcement of the court’s directives. From the officers’ standpoint, they must stand ready unhesitatingly to do what the judge tells them must be done. It would be anomalous for the court to punish obedient law enforcement officers by exposing them to civil damage liability based upon the shortcomings of orders drafted by absolutely immunized state judges. Furthermore, it would be unworkable for the officers to await interpretations from federal appellate judges rendered long after the orders were executed to learn whether they will be civilly liable for performing an assigned duty. In our judicial system, law enforcement officers are not privy to the judicial intent or purpose upon which orders are formulated; they are not allowed to reshape the judicial command; they are not authorized to interpret the order and then implement it in a fashion which coincides with their perception. It is not the officers’ role to question whether an order is the correct one under the law; instead, their role is to execute the order as it is given.
In my view, law enforcement officers must be afforded absolute immunity from liability for money damages when they are executing court orders. I believe the officers’ function in executing court orders is intimately and vitally associated with the judicial function. Courts have understandably been cautious in extending the protection of absolute immunity, and public officials “who seek absolute exemption from personal liability from unconstitutional conduct must bear the burden of showing that public policy requires an exemption of that scope.” See Butz v. Economou, 438 U.S. 478, 506, 98 S.Ct. 2894, 2911, 57 L.Ed.2d 895 (1978). I believe the law enforcement officers have carried their burden in this case.